Title: From Thomas Jefferson to Elisha Boudinot, 2 February 1800
From: Jefferson, Thomas
To: Boudinot, Elisha



Sir
Philadelphia Feb. 2. 1800.

Since I took the liberty of troubling you on a former occasion with a letter on the interests of my friend the Baron de Geismar, I have recieved a letter from him informing me he has purchased another share in the mines of Schuyler in Jersey from the Chevalr. Ferdinand Malsburg chamberlain to the Prince of Baden. it is No. 36. but he expresses at the same time a great desire to sell the whole. I am under the necessity therefore of so far availing myself of your kind dispositions as to sollicit your enquiries whether these shares can be sold at all, & for what precise sum, on a reasonable credit with security. at the same time it would enable me to judge of the expediency of selling if I could be informed what a share has been originally valued at. as, after the present session we are removing to a greater distance from the scene, I should be very happy to accomplish the views of my friend before our adjournment. accept assurances of the respect of Sir
Your most obedt. & most humble servt

Th: Jefferson

